In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

Nos. 05-2001 & 05-2165
WILLIAM C. DAVIS,
                                                  Plaintiff-Appellant,
                                                      Cross-Appellee,
                                  v.


UNUM LIFE INSURANCE COMPANY OF AMERICA,
and REGAL-BELOIT CORPORATION LONG TERM
DISABILITY PLAN,
                                 Defendants-Appellees,
                                     Cross-Appellants.
                    ____________
            Appeals from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 03 C 6362—Rebecca R. Pallmeyer, Judge.
                          ____________
     ARGUED JANUARY 11, 2006—DECIDED APRIL 5, 2006
                          ____________


  Before FLAUM, Chief Judge, and EASTERBROOK and MANION,
Circuit Judges.
   MANION, Circuit Judge. While working at Regal-Beloit
Corporation, William Davis participated in the company’s
long-term disability plan, which is administered by Unum
Life Insurance Company of America. After Regal-Beloit
fired Davis, he sought benefits under the plan. Unum
2                                    Nos. 05-2001 & 05-2165

awarded Davis benefits for a mental disability but denied
benefits for a physical disability. Davis sued. The district
court denied summary judgment to Unum and the plan and
partially granted summary judgment to Davis, remanding
the matter for further administrative proceedings. Dissatis-
fied with his partial victory, Davis appealed. Unum and the
plan then cross-appealed. Concluding that the district court
misapplied the governing arbitrary-and-capricious stan-
dard, we reverse and remand, with instructions for the
district court to enter judgment in favor of Unum and the
plan.


                              I.
  Regal-Beloit Corporation, an industrial machinery
manufacturer, hired William Davis as a regional sales
manager in February 1999. In January 2000, Regal-Beloit
terminated him due to poor job performance. He was fifty-
five at the time. During his brief term, Davis participated in
the Regal-Beloit Corporation Long Term Disability
Plan (“the plan”). The plan’s administrator is Unum
Life Insurance Company of America.
  Under this plan, the maximum period for which a claim-
ant can receive disability benefits varies based upon a
number of factors, including whether the disability is
physical or mental in nature. Generally, for physical
disabilities arising before age sixty, benefit payments
continue until the claimant turns sixty-five. To reach that
maximum, the claimant must meet the plan’s definition of
“disabled” throughout the period. During the first twenty-
four months of benefit payments, the term disabled
means that a sickness or injury limits the claimant’s per-
formance of his “regular occupation.” After twenty-four
Nos. 05-2001 & 05-2165                                     3

months of payments, however, the standard becomes
more difficult for the claimant to meet. The plan then
defines disabled as being “unable to perform the duties of
any gainful occupation for which [the claimant is] reason-
ably fitted by education, training or experience.” Further,
separate from these provisions, there is a different time
limitation for “disabilities due to mental illness.” These
benefits are capped at twenty-four months.
  After Davis’s termination, he searched for new posi-
tions and landed several interviews. Nevertheless, in July
2000, some six months after leaving Regal-Beloit, Davis
remained unemployed and submitted a disability claim
under the plan. On the initial form, Davis claimed to be
disabled due to severe depression, memory loss, joint
pain, and a stroke. He further stated that his condition
prevented him from driving, lifting, and walking.
  In a follow-up telephone interview, nonetheless, Davis
stated that he was not restricted or limited as the result of
any physical ailment; rather, he said the only reason that he
was unable to work was his mental condition. According to
Davis, he could not work because of depression, mood
swings, forgetfulness, an inability to concentrate, and an
inability to perform multiple tasks at the same time. Davis
said he was homebound, adding that he did not drive at all,
not even to the local market. Surveillance evidence obtained
less than a month after this interview, however, showed
Davis driving vehicles, refueling a vehicle, and engaging in
routine outdoor chores.
   Davis’s doctors backed up his claims of a disabling mental
illness. According to Davis’s attending physician and
internist, Alan Reich, M.D., the primary diagnosis
was major depression. On the initial form submitted
4                                   Nos. 05-2001 & 05-2165

with Davis’s claim, Dr. Reich listed the symptoms as
indecisiveness, forgetfulness, and difficulty concentrating.
Dr. Reich also noted that Davis had no cardiac limitations
but had some back and hip pain. This summary from Dr.
Reich came after several other doctors had examined Davis
in 2000. These doctors largely gave Davis a clean bill of
physical health, but some noted psychiatric problems. For
instance, Davis’s urologist, Gordon Gluckman, M.D., found
no recurrence of Davis’s 1992 bout with prostate cancer and
said Davis was “doing well.” Further, Davis’s neurologist,
Barry Levy, M.D., in conjunction with a psychologist,
Joshua Barras, Ph.D., found that depression was the
source of Davis’s problems and recommended psychiatric
treatment. It is worth noting that, according to Dr. Levy,
Davis was “very unhappy” with Drs. Levy’s and Barras’s
opinions. Further, while Davis’s disability claim was
pending, Davis believed that he had a stroke, but Drs. Reich
and Levy had reasons to question that belief. Particularly,
Dr. Levy, in discussing the “suspected stroke,” stated that
“nonphysiologic features are present and suggest a psycho-
genic component.” In other words, Davis’s problem was not
physical but mental.
  For its part, Unum responded to the claim by consult-
ing Robert Buchanan, M.D., a psychiatrist who worked
at Unum—i.e., an “in-house doctor.” The importance of this
phrase will become apparent below. After reviewing Davis’s
medical file, Dr. Buchanan generally concurred with the
findings of Davis’s doctors, stating that Davis
had “significant impairment from depression.” In December
2000, Unum then approved Davis’s disability claim pursu-
ant to the plan’s mental disability coverage. Unum paid
Davis benefits retroactive to July 2000 and continued to pay
him benefits until Davis reached the plan’s twenty-four
month limitation for mental disability benefits in July 2002.
Nos. 05-2001 & 05-2165                                     5

  Meanwhile, Davis began seeing a new primary doctor
in February 2001, Michael Raymond, M.D. Dr. Raymond, an
internist, immediately keyed in on Davis’s physical com-
plaints, including problems walking and standing.
Dr. Raymond also referred Davis to a new neurologist,
Steven Meyers, M.D. Dr. Meyers found that Davis “cannot
stand or walk for any distance” and concluded that
Davis was “permanently disabled” due to lumbar spinal
stenosis (a narrowing of the spinal canal in the lower back)
and the aftereffects of childhood polio. However, according
to Dr. Meyers, diagnostic testing revealed that Davis did not
actually have a condition known as post-polio syndrome
(progressive muscle weakness, muscle and joint pain,
fatigue, etc.).
  In May 2001, Davis then supplemented his existing file
at Unum with the opinions of Drs. Raymond and Meyers.
Davis thus began a sustained effort to obtain the more
generous (i.e., longer lasting) physical disability benefits
under the plan. Unum then had an orthopedic surgeon,
Joseph Thomas, M.D., and an internist, Steven Feagin, M.D.,
review Davis’s updated file. Both worked in-house at
Unum. Based upon their assessments of the medical evi-
dence, Unum notified Davis in December 2001 that
his eligibility remained unchanged and that his benefits
were still due to expire in July 2002.
  Davis then retained counsel and submitted more informa-
tion from Dr. Raymond related to spinal stenosis and other
physical ailments. Despite Dr. Meyers ruling out post-polio
syndrome, Dr. Raymond’s papers still listed post-polio
syndrome as a reason to support Davis’s disability claim.
Dr. Raymond further concluded Davis should be restricted
from walking, lifting, bending, carrying, and climbing. It is
noteworthy, however, that in this submission, Dr. Raymond
6                                   Nos. 05-2001 & 05-2165

stated that Davis had no functional limitations as the result
of a cardiac condition.
  On Unum’s behalf, Dr. Thomas reviewed the new data
and found that it supported a diagnosis of spinal stenosis.
However, Dr. Thomas concluded that, although Davis could
not stand or walk for prolonged periods, he was still able to
perform sedentary work. George Fluter, M.D., a doctor of
physical medicine and rehabilitation at Unum, concurred,
stating that Davis was not precluded from sedentary
activities. Dr. Feagin also revisited the file and found no
limitations based upon Davis’s diabetes, hypertension, sleep
apnea, cardiac condition, and other physical complaints, all
of which were successfully treated or being treated. Addi-
tionally, according to David Goldsmith, Ph.D., a clinical
psychologist at Unum, Davis’s depressive disorder re-
mained and his file indicated that Davis’s “perceived”
cognitive problems were only psychiatric in nature. Finally,
Kelly Marsiano, M.Ed., a vocational rehabilitation specialist
at Unum, identified several sedentary occupations that
Davis could, in light of his physical capacity, educational
background (two years of college), and employment history,
perform. Unum then determined that Davis failed to meet
the standard for physical disability benefits beyond twenty-
four months— that is, he was not unable to perform the
duties of any gainful occupation for which he was reason-
ably fitted. Unum thus denied his physical disability claim
in December 2002.
  Davis appealed, supplementing his claim with a letter
from Dr. Raymond. In the letter, Dr. Raymond opined
that Davis was incapable of active employment, not even a
sedentary position. To this end, Dr. Raymond added carpal
tunnel syndrome (previously unmentioned) to Davis’s
growing list of physical complaints, and, despite earlier
findings in the record, Dr. Raymond’s list surprisingly still
Nos. 05-2001 & 05-2165                                     7

included prostate cancer, post-polio syndrome, and coro-
nary artery disease. According to Dr. Raymond, it was
“difficult, if not impossible, for Mr. Davis to sit, stand or
walk for any prolonged timeframes [sic].” Dr. Raymond also
cited to a hypoglycemic episode (decrease of blood sugar)
related to Davis’s diabetes, which necessitated hospitaliza-
tion in February 2003. Dr. Raymond, however, did not
attach any new medical data to support the assertions in his
letter. Dr. Fluter reviewed the letter, noting the obvious
absence of supporting documentation, and consequently
held to his opinion that Davis could engage in sedentary
work. Unum then affirmed its denial but offered Davis the
opportunity to submit additional records.
  Davis then supplied Unum with the hospital records
of his hypoglycemic attack. The hospital records re-
vealed that, the evening before the incident, Davis forgot
to take his insulin at the scheduled time. In the morning,
he then took two full doses of insulin. In addition, he
did not eat breakfast. Dr. Fluter found that this occur-
rence of hypoglycemia was associated with the con-
fluence of these missteps. Dr. Fluter concluded: “It would be
unlikely for [Davis] to experience significant hypoglycemia
with attention to proper dosing and administration of his
diabetic treatment medications and to proper dietary
management. This occurrence would not preclude perfor-
mance of sedentary level activities.” With that, the adminis-
trative case was closed. Unum issued its final decision,
upholding its denial of physical disability benefits, in
August 2003.
  Within days, Davis sued Unum and the plan. The suit,
brought under the Employee Retirement Income Security
Act (“ERISA”), alleged wrongful denial of benefits pursuant
to 29 U.S.C. § 1132(a)(1)(B). The parties filed cross-motions
8                                      Nos. 05-2001 & 05-2165

for summary judgment. The district court denied Unum and
the plan summary judgment and partially granted Davis
summary judgment. The district court faulted Unum for
using only in-house doctors who perform “a mere paper
review” of Davis’s claims and who did not explain their
conclusions to the district court’s satisfaction. The district
court, nevertheless, did not order Unum to award Davis
physical disability benefits. Rather, the district court
remanded the case back for Unum to correct the deficiencies
identified by the district court in its opinion.1 Displeased,
Davis appealed, seeking an outright reversal of Unum’s
denial and a full award of physical disability benefits.
Unum and the plan then cross-appealed, contesting the
district court’s denial of summary judgment.


                               II.
  Our review of the district court’s summary judgment
decisions is de novo. See Sisto v. Ameritech Sickness &
Accident Disability Benefit Plan, 429 F.3d 698, 700 (7th Cir.
2005). Before addressing the denial of Davis’s claim, we first
turn to the standard under which that denial should be
reviewed.




1
   Although the district court remanded the case for further
administrative proceedings, the district court did not reserve
an opportunity to hear the results of those proceedings or
otherwise postpone its final adjudication of the suit. Thus, for
purposes of 28 U.S.C. § 1291, the district court terminated the
suit, and we have jurisdiction to hear this appeal. See Perlman
v. Swiss Bank Corp. Comprehensive Disability Protection Plan, 195
F.3d 975, 979 (7th Cir. 1999).
Nos. 05-2001 & 05-2165                                         9

                               A.
  When, as here, the terms of an employee benefit plan
afford the plan administrator broad discretion to interpret
the plan and determine benefit eligibility, judicial re-
view of the administrator’s decision to deny benefits is
limited to the arbitrary-and-capricious standard. See id. The
district court ostensibly applied this deferential standard,
but Davis challenges its applicability in this case. He,
however, does not dispute the plan’s language. Rather,
he contends that, due to a conflict of interest, Unum
was biased against him and should not be afforded any
deference. This is a difficult road for Davis because the
existence of potential bias, a potential conflict, is not enough
to dislodge our ordinary arbitrary-and-capricious review.
See Dougherty v. Ind. Bell Tel. Co., ___ F.3d ___, 2006 WL
647719, at *5 (7th Cir. Mar. 16, 2006); Rud v. Liberty Life
Assur. Co. of Boston, 438 F.3d 772, 777 (7th Cir. 2006); Mers v.
Marriott Int’l Group Accidental Death & Dismemberment Plan,
144 F.3d 1014, 1020 (7th Cir. 1998). We presume neutrality
“unless a claimant shows by providing specific evidence of
actual bias that there is a significant conflict.” Kobs v. United
Wis. Ins. Co., 400 F.3d 1036, 1039 (7th Cir. 2005) (quoting
Mers, 144 F.3d at 1020).
   The source of Davis’s argument is Unum’s in-house
doctors. However, whether a doctor is in-house or not is
an irrelevant distinction in this context. To start, plan
administrators have a duty to all plan participants and
beneficiaries to investigate claims and make sure to avoid
paying benefits to claimants who are not entitled to
receive them. See Dougherty, 2006 WL 647719, at *6; Barnhart
v. Unum Life Ins. Co. of Am., 179 F.3d 583, 589 (8th Cir. 1999).
Further, an administrator’s decision to “seek[ ] independent
10                                    Nos. 05-2001 & 05-2165

expert advice is evidence of a thorough investigation.”
Hightshue v. AIG Life Ins. Co., 135 F.3d 1144, 1148 (7th Cir.
1998). When an administrator, like Unum here, opts to
investigate a claim by obtaining an expert medical
opinion—independent of its own lay opinion and that of the
claimant’s doctors—the administrator is going to pay a
doctor one way or another. See Wallace v. Reliance Standard
Life Ins. Co., 318 F.3d 723, 724 (7th Cir. 2003). Thus, whether
the administrator retains in-house doctors (arguably
reducing overhead costs for the benefit of the plan’s partici-
pants and beneficiaries) or pays for freelance doctors makes
no difference in this conflict analysis. Paying for a legitimate
and valuable service in order to evaluate a claim thoroughly
does not create a review-altering conflict.
  Had Unum given its doctors some specific stake in the
outcome of Davis’s case, such as paying the doctors
more if Davis’s claim were denied, then Davis would
have an argument; however, Davis has not shown that
the doctors in this case had any specific incentive to de-
rail his claim. See Leipzig v. AIG Life Ins. Co., 362 F.3d 406,
409 (7th Cir. 2004); Perlman, 195 F.3d at 981. Moreover, were
there any legitimate doubts about the objectivity of Unum’s
in-house doctors in general, they would be dispelled by the
actions of Dr. Buchanan, an Unum in-house doctor whose
assessment, favorable to Davis, led to Unum approving
mental disability benefits in the early stages of this case. In
his argument here, Davis merely theorizes that in-house
doctors have an inherent conflict in every case, including
his. Such a theoretical argument is not enough to alter or
otherwise diminish the customary arbitrary-and-capricious
standard. See Mers, 144 F.3d at 1020; see also Rud, 438 F.3d at
777 (claimant must “demonstrate the existence of a real and
not merely notional conflict of interest”); Kobs, 400 F.3d at
Nos. 05-2001 & 05-2165                                      11

1039; Ruiz v. Cont’l Cas. Co., 400 F.3d 986, 991 n.1 (7th Cir.
2005).


                              B.
   Under this standard, then, we will uphold Unum’s de-
nial of benefits so long as that decision has “rational support
in the record.” Leipzig, 362 F.3d at 409. “ ‘[Q]uestions of
judgment are left to the plan administrator,’ and ‘it is not
our function to decide whether we would reach the same
conclusion’ as the administrator.” Sisto, 429 F.3d at 701
(quoting Trombetta v. Cragin Fed. Bank for Sav. Employee Stock
Ownership Plan, 102 F.3d 1435, 1438 (7th Cir. 1996); Tegtmeier
v. Midw. Operating Eng’rs Pension Trust Fund, 390 F.3d 1040,
1045 (7th Cir. 2004)). Put simply, an administrator’s decision
will not be overturned unless it is “downright unreason-
able.” Sisto, 429 F.3d at 700 (quoting Tegtmeier, 390 F.3d at
1045).
   The question before us, then, is whether there is ra-
tional support in the record for Unum’s determination
that Davis was not disabled to the extent that he was unable
to perform the duties of any gainful occupation for which he
was reasonably fitted. Based upon the extensive record,
summarized in our background section above, we can easily
answer this question in the affirmative. The expert opinions
of Drs. Thomas, Feagin, Fluter, and Goldsmith adequately
established that Davis could perform sedentary activities,
and the vocational specialist identified several sedentary
jobs for Davis. That is rational support. This evidence makes
it “possible” for Unum “to offer a reasoned explanation” for
its decision to deny benefits, and, under the arbitrary-and-
capricious standard, we must respect Unum’s judgment.
12                                     Nos. 05-2001 & 05-2165

Semien v. Life Ins. Co. of N. Am., 436 F.3d 805, 812 (7th Cir.
2006) (quoting Trombetta, 102 F.3d at 1438); see also
Dougherty, 2006 WL 647719, at *7; Kobs, 400 F.3d at 1040;
Leipzig, 362 F.3d at 409.
   Nevertheless, Davis argues, and the district court
ruled, that Unum should not rely on this evidence for a
variety of reasons, each of which we reject. Primarily, the
district court (in a vein similar to that of Davis’s conflict-of-
interest argument above) penalized Unum for relying on in-
house doctors, implying that in-house doctors inherently
lack objectivity. However, again, Unum’s in-house doctors
were every bit as capable as outside doctors to evaluate the
medical information in the file and provide independent
expert medical opinions. The singular fact of working in-
house does not disqualify a doctor from rendering an
independent opinion any more than does paying an outside
doctor to do the same, and neither the district court nor
Davis go so far as to suggest that Unum could not hire a
doctor to check the veracity and genuineness of Davis’s
claim and his doctors’ opinions. Nor could they. See
Dougherty, 2006 WL 647719, at *6; Leipzig, 362 F.3d at 409;
Barnhart, 179 F.3d at 589; cf. Gaither v. Aetna Life Ins. Co., 394
F.3d 792, 807 (10th Cir. 2004) (“fiduciary has a duty to
protect the plan’s assets against spurious claims”). Further-
more, to the extent that the district court would have
preferred that Unum supplement and verify its doctors’
opinions with that of an outside doctor, the district court
went beyond the bounds of arbitrary-and-capricious review.
Such questions of judgment and management are to be left
to the administrator in this situation. The judicial task here
is not to determine if the administrator’s decision is correct,
but only if it is reasonable.
  The district court and Davis also fault Unum for relying
on “a mere paper review,” lamenting the fact that Unum’s
Nos. 05-2001 & 05-2165                                      13

doctors did not personally examine Davis or speak with
his doctors. However, neither the district court nor
Davis has cited, and our research has not disclosed, any
authority that generally prohibits the commonplace practice
of doctors arriving at professional opinions after reviewing
medical files. In such file reviews, doctors are fully able to
evaluate medical information, balance the objective data
against the subjective opinions of the treating physicians,
and render an expert opinion without direct consultation. It
is reasonable, therefore, for an administrator to rely on its
doctors’ assessments of the file and to save the plan the
financial burden of conducting repetitive tests and examina-
tions. See Dougherty, 2006 WL 647719, at *5 (reasonable for
administrator to take fair-minded actions aimed at conserv-
ing plan assets for the benefit of all participants and benefi-
ciaries).
  This was not a situation, moreover, in which the ad-
ministrator’s doctors were completely at odds with the
claimant’s doctors and the medical evidence. For example,
Unum’s Dr. Feagin found that the results of medical test-
ing indicated that Davis did not have post-polio syn-
drome. While Davis’s Dr. Raymond clung to an opposite
conclusion, Dr. Feagin’s view was in line with the clinical
findings of Dr. Meyers, Davis’s second neurologist. Simi-
larly, Davis’s first neurologist, Dr. Levy, attributed
Davis’s perceived physical ailments to his psychiatric
condition, and Dr. Reich, Davis’s first treating physician,
largely indicated that Davis was mentally disabled. The
consensus view of Unum’s doctors that Davis was not
physically incapable of performing sedentary activities
is not inconsistent with the views of Davis’s first set of
doctors (with whom Davis expressed dissatisfaction and
replaced).
14                                    Nos. 05-2001 & 05-2165

   Interestingly, Dr. Raymond, who is the focal point of
Davis’s case, never took account of Dr. Levy’s conclusion
that psychiatric problems were the source of Davis’s
physical symptoms. Such an omission, not lost on Unum,
weakens Dr. Raymond’s reliability. See Shyman v. Unum Life
Ins. Co., 427 F.3d 452, 456 (7th Cir. 2005). There are addi-
tional reasons in the record to question the reliability of
Dr. Raymond. For instance, in 2001 and 2002, Dr. Ray-
mond’s noted limitations for Davis were standing, walk-
ing, lifting, bending, carrying, and climbing, and Dr.
Thomas at Unum agreed with Dr. Raymond in this regard,
concluding that Davis could not walk or stand for pro-
longed periods. Nonetheless, after Dr. Thomas also stated
that Davis could perform sedentary activities, Dr. Raymond
then, in a 2003 letter, conveniently added sitting to Davis’s
list of limitations. Dr. Raymond’s letter, in a similar after-
the-fact approach, attempted to undermine the notion that
Davis could perform sedentary activities by introducing
carpal tunnel syndrome to Davis’s growing list of com-
plaints; however, Dr. Raymond provided nothing to
substantiate this newfound ailment. Dr. Raymond further
cited Davis’s hypoglycemic episode as a source of disability.
Nonetheless, Dr. Raymond ignored the fact, cogently
identified by Unum’s Dr. Fluter, that, if Davis adhered to his
medication schedule and a proper diet, Davis would avoid
such attacks. Moreover, Dr. Raymond continued to list
prostate cancer as a factor contributing to Davis’s disability,
yet Dr. Raymond made no attempt to reconcile the fact that
Davis’s urologist, Dr. Gluckman, found that Davis’s 1992
encounter with prostate cancer was successfully treated
without recurrence. Further, Dr. Raymond’s views on
Davis’s cardiac health were also inexplicably inconsistent.
In 2001, Davis had a successful angioplasty to relieve a
partially blocked artery, and, in 2002, Dr. Raymond affirma-
Nos. 05-2001 & 05-2165                                       15

tively designated that Davis had no functional limitations
on account of his cardiac condition. However, in 2003,
without new data in the record, Dr. Raymond changed his
position, listing coronary artery disease as a reason to
consider Davis disabled.
   In this light, these examples and others in the record show
Dr. Raymond more as an advocate than a doctor rendering
objective opinions. Cf. Leipzig, 362 F.3d at 409 (“Most of the
time, physicians accept at face value what patients tell them
about their symptoms; but [administrators] must consider
the possibility that applicants are exaggerating in an effort
to win benefits (or are sincere hypochondriacs not at serious
medical risk).”). To a lesser extent, the record reveals similar
questions about certain conclusions from Dr. Meyers. Suffice
it to say that Davis presented a medical file of questionable
reliability. It is not surprising, therefore, that Unum’s
doctors arrived at some opposite conclusions from those of
Drs. Raymond and Meyers. What is more, given the vaga-
ries and contradictions apparent on the face of Davis’s
claim, it was reasonable for Unum to rely on its doctors’ file
reviews in denying Davis’s claim. See Black & Decker Disabil-
ity Plan v. Nord, 538 U.S. 822, 834 (2003) (“Plan administra-
tors, of course, may not arbitrarily refuse to credit a claim-
ant’s reliable evidence, including the opinions of a treating
physician. But, we hold, courts have no warrant to require
administrators automatically to accord special weight to the
opinions of a claimant’s physician; nor may courts impose
on plan administrators a discrete burden of explanation
when they credit reliable evidence that conflicts with a
treating physician’s evaluation.” (emphasis added)).
Furthermore, reaching a decision amid such conflicting
medical evidence is a question of judgment that should be
left to Unum under the arbitrary-and-capricious standard.
See id.; Ruiz, 400 F.3d at 992. Once again, the objective here
16                                   Nos. 05-2001 & 05-2165

is not to determine if Unum’s decision is correct, but only if
it is reasonable.
  The final point to address is the explanations support-
ing the denial, which the district court and Davis con-
clude are insufficient. The dispute here is not about the
adequacy of Unum’s explanations, as the plan administra-
tor, for the denial. Nor could it be. Unum’s denial letters
to Davis sufficiently detailed Unum’s reasoning. See Herman
v. Cent. States, Se. & Sw. Areas Pension Fund, 423 F.3d 684,
692-93 (7th Cir. 2005) (“[T]his court will not substitute the
conclusion it would have reached for the decision of the
administrator, as long as the administrator makes an
informed judgment and articulates an explanation for it that
is satisfactory in light of the relevant facts.” (quotation
omitted)). Nevertheless, the district court and Davis take
issue with the underlying explanations from Unum’s
doctors, criticizing the brevity of their medical writings.
However, contrary to the district court’s view, there is
nothing in ERISA or our precedent requiring doctors to
write like lawyers or plan administrators. Were we to arrive
at such a decision today, we would unnecessarily and
unwisely drive up the administrative costs of benefit plans,
the negative affects of which would ultimately be borne by
workers. ERISA counsels a different approach. See Gilbertson
v. Allied Signal, Inc., 328 F.3d 625, 635 (10th Cir. 2003)
(“congressional purpose in enacting ERISA was ‘not to
create a system that is so complex that administrative costs,
or litigation expenses, unduly discourage employers from
offering welfare benefit plans’ ” (quoting Varity Corp. v.
Howe, 516 U.S. 489, 497 (1996))); Martin v. Ark. Blue Cross &
Blue Shield, 299 F.3d 966, 972 (8th Cir. 2002) (en banc).
  It is enough, in situations such as this, for the doctors
to review the file and render a professional, medical opin-
Nos. 05-2001 & 05-2165                                     17

ion. The record here unequivocally demonstrates that
Unum’s doctors reviewed the data supplied by Davis. The
district court admitted as much in stating, “In their re-
view of the file, Unum’s in-house doctors did discuss
[Davis’s] medical testing and (implicitly) suggested that the
objective results did not indicate that [Davis] cannot
perform sedentary work.” The Unum doctors’ conclusions,
however, were not simply “implicit.”2 For example, there
was nothing implicit or vague about Dr. Fluter’s afore-
mentioned conclusion regarding Davis’s hypoglycemia. It
was explicit and compelling. Further, to the extent that other
conclusions were summary, we again see no grounds here
for mandating that doctors draft lengthy, lawyer-like
opinions.
  Bottom line, the record contains rational support for
Unum’s denial of physical disability benefits. In concluding
otherwise—and penalizing Unum for relying on in-house
doctors who reviewed the file and gave doctor-like explana-
tions for their conclusions—the district court went beyond
the bounds of arbitrary-and-capricious review. On this
record, it is not “downright unreasonable” to find that Davis
was not unable to perform the duties of any gainful occupa-
tion for which he was reasonably fitted. We will thus
uphold Unum’s denial of long-term disability benefits
under the arbitrary-and-capricious standard. Further,
because Unum and the plan are entitled to summary
judgment, there is no need for us to discuss Davis’s chal-
lenge to the district court’s remand for further administra-
tive proceedings.


2
  Several of Unum’s in-house doctors submitted detailed
recitations of their medical evaluations rather than forms
with checked boxes and cryptic comments.
18                                   Nos. 05-2001 & 05-2165

                            III.
  The correct standard to review Unum’s denial of benefits
in this case is the arbitrary-and-capricious standard. There
is no evidence of conflict or bias that would necessitate
a less deferential level of review. Furthermore, as with
Unum’s grant of mental disability benefits (which lasted
twenty-four months), Unum’s denial of long-term physical
disability benefits has rational support in the record.
Therefore, under the arbitrary-and-capricious standard,
we will not disturb Unum’s decision. Accordingly, the
judgment of the district court is REVERSED, and the case is
REMANDED with instructions for the district court to enter
judgment in favor of Unum and the plan.

A true Copy:
       Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                    USCA-02-C-0072—4-5-06